      8:21-cv-00555-DCC         Date Filed 02/24/21      Entry Number 1       Page 1 of 9




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 GREENWOOD DIVISION

Lizzie Crawford, individually and on behalf of all
others similarly situated,                                        Civil Action No: ____________
                                        Plaintiff,
                                                                        CLASS ACTION
                                                                         COMPLAINT

                                                                  DEMAND FOR JURY TRIAL




        -v.-




I.C. System, Inc. and John Does 1-25

                                       Defendant(s).



       Plaintiff Lizzie Crawford (hereinafter, “Plaintiff”), a South Carolina resident, brings this

Class Action Complaint by and through his attorneys, Norsworthy Law against Defendant I.C.

System, Inc. (hereinafter “Defendant ICS”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT




                                                                                                  1
8:21-cv-00555-DCC        Date Filed 02/24/21       Entry Number 1        Page 2 of 9




1.     Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

or “The Act”) in 1977 in response to the "abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors." 15 U.S.C.

§1692(a). At that time, Congress was concerned that "abusive debt collection practices

contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. Congress concluded that "existing laws…

[we]re inadequate to protect consumers," and that "'the effective collection of debts" does

not require "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§

1692(b) & (c).

2.     Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e).

After determining that the existing consumer protection laws ·were inadequate. Id. §

l692(b), Congress gave consumers a private cause of action against debt collectors who fail

to comply with the Act. Id. § 1692k.

                            JURISDICTION AND VENUE

3.     The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in

this action pursuant to 28 U.S.C. § 1367(a).

4.     Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as

this is where a substantial part of the events or omissions giving rise to the claim occurred.

                               NATURE OF THE ACTION
8:21-cv-00555-DCC         Date Filed 02/24/21      Entry Number 1     Page 3 of 9




5.     Plaintiff brings this class action on behalf of a class of South Carolina consumers

under§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair

Debt Collections Practices Act ("FDCPA"), and

6.     Plaintiff is seeking damages and declaratory relief.

                                        PARTIES

7.     Plaintiff is a resident of the State of South Carolina, County of Greenwood,

residing at 4604 Moorefield Street, Hodges, South Carolina 29653.

8.     Defendant ICS is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)

(6) and used in the FDCPA and can be served process upon its registered agent, CT

Corporation System, 2 Office Park Court Suite 103, Columbia, South Carolina 29223.

9.     Upon information and belief, Defendant ICS is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which

is to attempt to collect debts alleged to be due another.

10.    John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in

discovery and should be made parties to this action.

                                 CLASS ALLEGATIONS
11.    Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

12.    The Class consists of:

       a. all individuals with addresses in the State of South Carolina;

       b. to whom Defendant ICS sent a collection letter attempting to collect a

           consumer debt;
8:21-cv-00555-DCC          Date Filed 02/24/21     Entry Number 1       Page 4 of 9




       c. that stated that the debt would be reported to the credit bureaus in the creditor’s

           name;

       d. which letter was sent on or after a date one (1) year prior to the filing of this

           action and on or before a date twenty-one (2l) days after the filing of this action.

13.    The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/

or have purchased debts.

14.    Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective

immediate families, and legal counsel for all parties to this action, and all members of their

immediate families.

15.    There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendants' written communications to consumers, in the forms

attached as Exhibit A, violate 15 U.S.C. §§ 1692e.

16.    The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests

of the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with

experience in handling consumer lawsuits, complex legal issues, and class actions, and

neither the Plaintiff nor her attorneys have any interests, which might cause them not to

vigorously pursue this action.
8:21-cv-00555-DCC        Date Filed 02/24/21       Entry Number 1      Page 5 of 9




17.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there

is a well-defined community interest in the litigation:

       a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

           that the Plaintiff Class defined above is so numerous that joinder of all

           members would be impractical.

       b. Common Questions Predominate: Common questions of law and fact exist as

           to all members of the Plaintiff Class and those questions predominance over

           any questions or issues involving only individual class members. The principal

           issue is whether the Defendants' written communications to consumers, in the

           forms attached as Exhibit A violate 15 U.S.C. § 1692e.

       c. Typicality: The Plaintiff’s claims are typical of the claims of the class

           members. The Plaintiff and all members of the Plaintiff Class have claims

           arising out of the Defendants' common uniform course of conduct complained

           of herein.

       d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

           class members insofar as Plaintiff has no interests that are adverse to the absent

           class members. The Plaintiff is committed to vigorously litigating this matter.

           Plaintiff has also retained counsel experienced in handling consumer lawsuits,

           complex legal issues, and class actions. Neither the Plaintiff nor her counsel

           have any interests which might cause them not to vigorously pursue the instant

           class action lawsuit.
8:21-cv-00555-DCC         Date Filed 02/24/21      Entry Number 1        Page 6 of 9




       e. Superiority: A class action is superior to the other available means for the fair

           and efficient adjudication of this controversy because individual joinder of all

           members would be impracticable. Class action treatment will permit a large

           number of similarly situated persons to prosecute their common claims in a

           single forum efficiently and without unnecessary duplication of effort and

           expense that individual actions would engender.

18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the

controversy.

19.    Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                FACTUAL ALLEGATIONS

20.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at

length herein.

21.    Some time prior to June 11, 2020, an obligation was allegedly incurred to creditor

Anesthesiology of Greenwood.

22.    The Anesthesiology of Greenwood obligation arose out of transactions incurred

primarily for personal, family or household purposes.
8:21-cv-00555-DCC        Date Filed 02/24/21       Entry Number 1         Page 7 of 9




23.     The alleged Anesthesiology of Greenwood obligation is a "debt" as defined by 15

U.S.C.§ 1692a(5).

24.     Anesthesiology of Greenwood is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

25.     Defendant ICS contracted with Anesthesiology of Greenwood to collect the alleged

debt.



                         Violation – June 11, 2020 Collection Letter

26.     On or about June 11, 2020, Defendant ICS sent the Plaintiff an initial collection

letter (the “Letter”) regarding the alleged debt owed. See a true and correct copy of the

Letter attached at Exhibit A.

27.      The letter states:
         “Anesthesiology of Greenwood has provided the attached information, verifying
your responsibility for payment of the debt referenced in the Account Summary. If you
still question that obligation, contact our office, otherwise your remittance of $3,992.55 is
required. Anesthesiology of Greenwood is both the original and current creditor to whom
this debt is owed.

         We forward information about the debts we handle to the national credit reporting
agencies in your creditor’s name. Your dispute regarding the claimed amount will also be
reported. You have the right to inspect your credit rating in accordance with federal law.”



28.     The letter states that the account information is scheduled to be reported in “your

creditor’s name,” which according to the Letter is Anesthesiology of Greenwood.

29.     However, upon information and belief, Defendant ICS reports the debt in their own

name to the national credit reporting agencies. Therefore, the letter is deceptive by stating

that the account will be reported in the name of the original creditor.
    8:21-cv-00555-DCC          Date Filed 02/24/21     Entry Number 1       Page 8 of 9




     30.    In the alternative, if both Defendant ICS and the original creditor are both reporting

     to the national reporting agencies, it would constitute deceptive double-reporting.

     31.    It is deceptive for two companies will report to the credit reporting agencies on the

     same debt.

     32.    As a result of Defendant's deceptive, misleading and unfair debt collection

     practices, Plaintiff has been damaged.

                                            COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e et
                                seq.

     33.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     above herein with the same force and effect as if the same were set forth at length herein.

     34.    Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     35.    Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

     misleading representation or means in connection with the collection of any debt.

     36.    Defendant violated § 1692e:

            a. As the Letter it is open to more than one reasonable interpretation, at least one

                  of which is inaccurate.

            b. By making a false and misleading representation in violation of §1692e(10).

     37.    By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

     conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award

     of actual damages, statutory damages, costs and attorneys’ fees.
      8:21-cv-00555-DCC           Date Filed 02/24/21       Entry Number 1      Page 9 of 9




                                       DEMAND FOR TRIAL BY JURY

       38.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

       requests a trial by jury on all issues so triable.


                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff Lizzie Crawford, individually and on behalf of all others similarly

situated, demands judgment from Defendant ICS as follows:

       1.      Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Ken Norsworthy, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may

       deem just and proper.

       Dated: February 24, 2021                               Respectfully Submitted,

                                                              /s/ Kenneth E. Norsworthy, Jr.
                                                              By: Kenneth E. Norsworthy, Jr.
                                                              NORSWORTHY LAW, LTD. CO.
                                                              218 Trade Street, Suite D
                                                              Greer, SC 29651
                                                              Phone: (864) 804-0581

                                                              Attorneys For Plaintiff
